Title: To James Madison from Albert Gallatin, 30 July 1810
From: Gallatin, Albert
To: Madison, James


Dear SirNew York 30th July 1810
On enquiring respecting a proper situation in a mercantile house for your nephew, and after consulting with some friends, I find that in order to make a proper selection, some information is wanted as to his particular object and as to his acquirements.
Exclusively of retailers, West India & coasting traders &ca., there are two distinct species of Merchants on a large scale vizt. importers of goods principally of British manufacture for the consumption of the country, and men employed chiefly in navigation. The last class, which is rather considered as the first, trades to all parts of the Globe, occasionally importing from India, China &a., but is more particularly concerned in freight, & exportation of foreign and domestic produce. To make a complete & great Merchant engaged in various & extensive speculations, this is the best school; but the theatre or permanent residence must be New York or some other large sea-port; and if the field be more vast, the success is more uncertain. Importers whether for themselves or on commission being confined to a certain branch, a better knowledge of the quality of merchandize will be obtained, but less variegated knowledge. In that respect, therefore I would decide according to the ultimate object of the young gentleman and of his friends, & wish therefore to be informed of it.
As in the present state of commerce, there are more candidates for occupation, than there is employment, some knowledge of Mr Macon’s acquirements is wanted. Does he write a good mercantile hand? is he already a good accountant? does he understand book keeping? &ca. Generally what branches of the elementary commercial knowledge has he already acquired? and what must he still learn?
It is also asked, considering his age, for what length of time he intends to engage himself? and I will add another query, whether politics or nation will be an objection?
Besides receiving a short answer from you, I wish that the young man would write to me a letter on the subject, which will be the best means of conveying to me just notions of his wishes & acquirements.
It would be easy to place your nephew in many mercantile houses: but it would be unnecessary for him to come here unless one can be selected where he may learn, & where some pains will be taken to teach him what he ought & what he wants to know. I need not say that a selection is not in that respect easy, most merchants being the worst possible teachers of their trade; & generally leaving young men to find out as well as they can what is useful and no secret, keeping them designedly from the knowledge of the most important matters, and employing them chiefly in transcribing and on errands.
Mrs. Gallatin requests to be affectionately remembered to Mrs Madison. I find it impracticable to take my intended trip to Niagara. I have succeeded in purchasing bills on Amsterdam, which tho’ done at a dear rate (ten per cent loss) appeared preferable to sending specie. The Hornet will not go to Holland & sails day after to morrow for Havre. With respect and attachment Your’s
Albert Gallatin
Your letter of 21st is received.
